
	
		II
		Calendar No. 515
		111th CONGRESS
		2d Session
		S. 1703
		[Report No. 111–247]
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mr. Dorgan (for himself,
			 Mr. Tester, Mr.
			 Inouye, Mr. Akaka,
			 Mr. Baucus, Mr.
			 Udall of New Mexico, Mr.
			 Bingaman, Mr. Franken,
			 Ms. Landrieu, Ms. Stabenow, and Mr.
			 LeMieux) introduced the following bill; which was read twice and
			 referred to the Committee on Indian
			 Affairs
		
		
			August 5, 2010
			Reported by Mr. Dorgan,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Act of June 18, 1934, to reaffirm the
		  authority of the Secretary of the Interior to take land into trust for Indian
		  tribes.
	
	
		1.Modification of
			 definition
			(a)In
			 generalSection 19 of the Act
			 of June 18, 1934 (commonly known as the Indian Reorganization
			 Act) (25 U.S.C. 479),
			 is
			 amended—
				(1)in the first sentence—
					(A)by striking The term and
			 inserting Effective beginning on June 18, 1934, the term;
			 and
					(B)by striking any recognized Indian
			 tribe now under Federal jurisdiction and inserting any federally
			 recognized Indian tribe; and
					(2)by striking the
			 third sentence and inserting the following: In this section, the term
			 ‘Indian tribe’ means any Indian or Alaska Native tribe, band, nation, pueblo,
			 village, or community that the Secretary of the Interior acknowledges to exist
			 as an Indian tribe..
				is amended in the first
			 sentence—
				(1)by striking The
			 term and inserting Effective beginning on June 18, 1934, the
			 term; and
				(2)by striking any
			 recognized Indian tribe now under Federal jurisdiction and inserting
			 any federally recognized Indian tribe.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the Act of June 18, 1934 (commonly known as the Indian
			 Reorganization Act) (25 U.S.C. 479), on the date of enactment of that
			 Act.
			(c)Effect on other
			 laws
				(1)In
			 generalNothing in this Act or the amendments made by this Act
			 affects—
					(A)the application or effect
			 of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.)
			 (as amended by subsection (a)); or
					(B)any limitation on the
			 authority of the Secretary of the Interior under any Federal law or regulation
			 other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.) (as so
			 amended).
					(2)References in other
			 lawsAn express reference to the Act of June 18, 1934 (25 U.S.C.
			 461 et seq.), contained in any other Federal law shall be considered to be a
			 reference to that Act as amended by subsection (a).
				(d)Study;
			 publication
				(1)StudyThe
			 Secretary of the Interior shall conduct, and submit to Congress a report
			 describing the results of, a study that—
					(A)assesses the effects of
			 the decision of the Supreme Court in the case styled Carcieri v. Salazar (129
			 S. Ct. 1058) on Indian tribes and tribal land; and
					(B)includes a list of each
			 Indian tribe and parcel of tribal land affected by that decision.
					(2)PublicationOn
			 completion of the report under paragraph (1), the Secretary of the Interior
			 shall publish, by not later than 1 year after the date of enactment of this
			 Act, the list described in paragraph (1)(B)—
					(A)in the Federal Register;
			 and
					(B)on the public website of
			 the Department of the Interior.
					
	
		August 5, 2010
		Reported with amendments
	
